Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 1 of 31 PageID #: 9




                    STATE COURT RECORD



 CHRISTINA M. WHITE V. WALMART, INC. AND
 WALMART STORES EAST, LP D/B/A WALMART
              SUPERCENTER



             HAMILTON SUPERIOR COURT 1
                   29D01-2102-CT-000706
       Case
3/5/2021      1:21-cv-00525-TWP-DLP Document 1-2 Case
                                                   Filed  03/05/21 Page 2 of 31 PageID #: 10
                                                      Details




                                                                                    Current as of 03/05/2021 12:49 PM



   Hamilton County Superior Court 1
   29D01-2102-CT-000706
   Christina M White v. Wal-Mart Superstores East LP,Walmart Inc.
   File date: 02/02/2021

     E-Filing Functions


     Parties Involved

      Attorneys:                                                      Parties:
      Benner, Eric Joseph [Attorney]                                  White, Christina M [Plaintiff]
      1312 Maple Ave
      Noblesville, IN 46060

      Work (Phone): 317-773-4400

      State Bar ID: 1449649

      Johnson, Laurie Dee [Attorney]
      1312 Maple Avenue
      Noblesville, IN 46060

      Work (Phone): 317-773-4400

      State Bar ID: 2362029


      Djuricic, Aleksandar [Attorney]                                 Wal-Mart Superstores East LP [Defendant]
      501 Indiana Ave                                                 CT Corporation
      Ste 200                                                         334 N. Senate Avenue
      Indianapolis, IN 46202                                          Indianapolis, IN 46204
                                                                      Walmart Inc. [Defendant]
      Work (Phone): 3172370500                                        CT Corporation System
                                                                      334 N. Senate Avenue
      State Bar ID: 3613629                                           Indianapolis, IN 46204

      Strawbridge, Katherine Scott [Attorney]
      LEWIS WAGNER LLP
      501 Indiana Avenue
      Suite 200
      Indianapolis, IN 46202

      Work (Phone): 317-237-0500

      State Bar ID: 3012349




     Calendar Entries

      07/06/2021                             Event: Hearing: Telephonic Attorney Conference
      08:45 AM EDT
      Confirmed


     ► Available Documents


https://www.doxpop.com/prod/in/court/ViewCaseDetails?caseId=1819040233687                                               1/4
       Case
3/5/2021      1:21-cv-00525-TWP-DLP Document 1-2 Case
                                                   Filed  03/05/21 Page 3 of 31 PageID #: 11
                                                      Details



     Minute Entries
     (Most recent at top)
                     Minute Date:       07/06/2021
                       Input Date:      Unavailable
                              Type:     Telephonic Attorney Conference


      (8:45 AM) (Judicial Officer: Casati, Michael A.)
      345-MAC (59952)

                     Minute Date:       03/03/2021
                       Input Date:      Unavailable
                              Type:     Automated ENotice Issued to Parties


      Order Issued ---- 3/2/2021 : Aleksandar                               Djuricic;Eric Joseph Benner;Katherine
      Scott Strawbridge;Laurie Dee Johnson

                     Minute Date:       03/02/2021
                       Input Date:      Unavailable
                              Type:     Hearing Scheduling Activity


      Telephonic Attorney Conference scheduled for 07/06/2021 at 8:45 AM.

                     Minute Date:       03/02/2021
                       Input Date:      Unavailable
                              Type:     Order Issued


      Judge's Entry of Feb 12, 2021. Defendants' request for Jury trial is hereby
      granted. Court now sets this matter for a telephonic pre-trial conference for
      July 6, 2021 at 8:45am. Parties are directed to call into the conference line
      at 317-776-9656 and use cod 59952. ss
      Noticed: Benner, Eric Joseph
      Noticed: Djuricic, Aleksandar
      Noticed: Johnson, Laurie Dee
      Noticed: Strawbridge, Katherine Scott
      Order Signed: 02/12/2021

                     Minute Date:       02/13/2021
                       Input Date:      Unavailable
                              Type:     Automated ENotice Issued to Parties


      Order Granting Motion for Enlargement of Time ---- 2/12/2021 : Aleksandar
      Djuricic;Eric Joseph Benner;Katherine Scott Strawbridge;Laurie Dee Johnson

                     Minute Date:       02/12/2021
                       Input Date:      Unavailable
                              Type:     Order Granting Motion for Enlargement of Time


      entered.
      Order Signed: 02/12/2021
https://www.doxpop.com/prod/in/court/ViewCaseDetails?caseId=1819040233687                                       2/4
       Case
3/5/2021      1:21-cv-00525-TWP-DLP Document 1-2 Case
                                                   Filed  03/05/21 Page 4 of 31 PageID #: 12
                                                      Details



                     Minute Date:       02/11/2021
                       Input Date:      Unavailable
                              Type:     Appearance Filed


      Appearance of KSS and AD filed. ss
      For Party: Walmart Inc.
      For Party: Wal-Mart Superstores East LP
      File Stamp: 02/11/2021

                     Minute Date:       02/11/2021
                       Input Date:      Unavailable
                              Type:     Motion for Enlargement of Time Filed


      Defendants' Motion for Enlargement of Time to File Responsive Pleading filed.
      Order submitted. ss
      Filed By: Walmart Inc.
      Filed By: Wal-Mart Superstores East LP
      File Stamp: 02/11/2021

                     Minute Date:       02/11/2021
                       Input Date:      Unavailable
                              Type:     Jury Trial Demand Filed


      Jury Demand filed. ss
      Filed By: Walmart Inc.
      Filed By: Wal-Mart Superstores East LP
      File Stamp: 02/11/2021

                     Minute Date:       02/10/2021
                       Input Date:      Unavailable
                              Type:     Affidavit Filed


      Affidavit of Service filed. ss
      Filed By: White, Christina M
      File Date: 02/10/2021

                     Minute Date:       02/10/2021
                       Input Date:      Unavailable
                              Type:     Affidavit Filed


      Affidavit of Service filed. ss
      Filed By: White, Christina M
      File Date: 02/10/2021

                     Minute Date:       02/02/2021
                       Input Date:      Unavailable
                              Type:     Case Opened as a New Filing
                     Minute Date:       02/02/2021


https://www.doxpop.com/prod/in/court/ViewCaseDetails?caseId=1819040233687                      3/4
       Case
3/5/2021        1:21-cv-00525-TWP-DLP Document 1-2 Case
                                                     Filed  03/05/21 Page 5 of 31 PageID #: 13
                                                        Details

                         Input Date:          Unavailable
                                  Type:       Subpoena/Summons Filed


      Summons
      Filed By: White, Christina M
      File Stamp: 02/02/2021

                       Minute Date:           02/02/2021
                         Input Date:          Unavailable
                                  Type:       Subpoena/Summons Filed


      Summons
      Filed By: White, Christina M
      File Stamp: 02/02/2021

                       Minute Date:           02/02/2021
                         Input Date:          Unavailable
                                  Type:       Appearance Filed


      Appearance
      For Party: White, Christina M
      File Stamp: 02/02/2021

                       Minute Date:           02/02/2021
                         Input Date:          Unavailable
                                  Type:       Complaint/Equivalent Pleading Filed


      Complaint for Damages
      Filed By: White, Christina M
      File Stamp: 02/02/2021



   The data or information provided is based on information obtained from Indiana Courts, Clerks, Recorders, and Department of Revenue, and is not to be
   considered or used as an official record. Doxpop, LLC, the Division of State Court Administration, the Indiana Courts and Clerks of Court, the Indiana
   Recorders, and the Indiana Department of Revenue: 1) Do not warrant that the information is accurate or complete; 2) Make no representations
   regarding the identity of any persons whose names appear in the information; and 3) Disclaim any liability for any damages resulting from the release
   or use of the information. The user should verify the information by personally consulting the official record maintained by the court, clerk, recorder or
   Department of Revenue.

                                                   Copyright © 2002-2021 Doxpop, llc. All Rights Reserved




https://www.doxpop.com/prod/in/court/ViewCaseDetails?caseId=1819040233687                                                                                       4/4
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 6 of 31 PageIDFiled:
                           29D01-2102-CT-000706                             #: 142/2/2021 8:56 AM
                                                                                                                                                                 Clerk
                                                     Hamilton Superior Court 1                                                                Hamilton County, Indiana




  STATE 0F INDIANA                    )              IN THE HAMILTON SUPERIOR COURT #1
                                      )   ss
  COUNTY 0F HAMILTON                  )              CAUSE No.

  CHRISTINA M. WHITE,

          Plaintiff,


          VS.


 WALMART, INC. and
 WAL-MART STORES EAST, LP d/b/a
 WAL-MART SUPERCENTER,




   TO:
          Defendants.




           Wal-mart Superstores East, LP
           d/b/a Wal—max‘t Supercenter
           CT Corporation System
                                                            W
           334 N. Senate Avenue
           Indianapolis, Indiana 46204


         You    are hereby notiﬁed that    you have been sued by the person named                    as Plaintiff and in the Court
 indicated above.
         The nature 0f the   suit against      you   is   stated in the   Complaint which     is   attached to this                 Summons.                    It

 also states relief sought or the   demand made           against
                                                        you by              the Plaintiff.
         An  answer or other appropriate response in writing to the Complaint must be ﬁled either by you or
 your Attorney within twenty (20) days, commencing the date after you receive this Summons, (Or twenty—
 three (23) days if this Summons was received by mail), or a judgment by default may be rendered against
 you for the relief demanded by Plaintiff.




 DATED:


 Laurie D. Johnson, #23 620-29
 BOJE, BENNER, BECKER,          MARKOVICH & HIXSON, LLP
                                                                           WWW
         If you have a claim for relief against the Plaintiff arising from the same transaction or occurrence,
 you must assem it in your written answer.
                2/2/2021

                                                                          CLERICHamhfon            C‘Ount? Superior Court




 13 12 Maple Avenue
                                                                                                                    I
                                                                                                                                                       rip
 Noblesvxlle, IN 46060
                                                                                                            *ﬁﬁ a_lﬂ-       '
                                                                                                                                    .   y.
                                                                                                                                             ?-

                                                                                                     chat.
                                                                                                                        -                    '._
                                                                                                                                                       GG-r;p
                                                                                                                                                      l.
 (317) 773-4400                                                                                     $5,,-
                                                                                                   h   H        I
                                                                                                                                                           'rﬁ       1'.

                                                                                               1T          11                                               'A        "'
 The following manner of service of Summons                     hereby designated:                                                                                       '2
                                                           is
                                                                                               :g:                                                          '1



         Registered or Certiﬁed Mail
                                                                                               -
                                                                                               T.
                                                                                                       1
                                                                                                        1
                                                                                                                    SEJAIJ      .
                                                                                                                                                                -
                                                                                                                                                                          :
                                                                                                                                                                         ,-_-
                                                                                                                                                            j
         Service on Individual at above address                                              Ser'ace        by Publication                                 ,"        3:
         Service on Agent: Hamilton Co. Sheriff’s Department                                 Sewn;          bShAcknowledgemgl't
                                                                                                                    't                            '
                                                                                                                                                                    {f
                                                                                                       l-                                                       “I
                                                                                                                            ‘ﬂiw‘ll'
                                                                                                        "m.ﬁpmthv‘
                                                                                                             Ill
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 7 of 31 PageID #: 15



                                                        CLERK'S CERTIFICATE OF MAILING

          Ihereby certify that on the     day of  __               202__, I mailed a copy of this Summons
                                                                                         ,


      and a copy 0fthe Complaint to the Defendant by mail, requesting a return receipt at the address furnished
      by the       Plaintiff

      Dated:


                                                                          Clerk of the Hamilton County Court


                                               RETURN ON SERVICE OF SUMMONS BY MAIL

             Ihereby     certify that the attached return receipt            was received by me showing that the Summons and
     a copy of the Complaint mailed to Defendant,                                               was accepted by the Defendant
                                                                                                         ,


     on the                    day of                         ,   202___.


             I    hereby certify that the attached return receipt was received by                            me on    the               day of
     202__, showing             that the    Summons and       a copy 0f the Complaint         was returned not accepted.

            I    hereby certify that the attached return receipt was received by                me showing that the Summons                   and
     a copy of the Complaint mailed to Defendant,                                                        was accepted by
                                                                                                     ,                                   (Age)
     on behalf 0f said Defendant on the                           day of                                 ,   202___



                                                                      Clerk of the Hamilton County Court


                                                             SERVICE ACKNOWLEDGED

            A copy 0f the within Summons and a copy of the Complaint attached thereto were received by me
     this

                    day 0f                         ,   202__

                                                                      Signature 0f Defendant


                                                       RETURN ON SERVICE OF SUMMONS

            Ihereby ceﬂify that         I   have served the within Summons:
            (1)    By   delivering a copy of the             Summons and            a copy 0f the Complaint to the Defendant,
 on the                  day 0f                         ,   202—

            (2)   By leaving     a copy of the    Summons and         a copy of the Complaint                at

 ,
     the dwelling place 0r usual place of abode 0f the Defendant,                                                           With a person 0f
                                                                                                                        ,


suitable age            and discretion residing        therein,   namely                                 and by mailing a copy 0f the
Summons to the Defendant,                                             ,   by ﬁrst   class mail, to                                        ,


the last known address of the                  Defendant.


                                                                     Sheriff 0f Hamilton County, Indiana



                                                                            By:
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 8 of 31 PageIDFiled:
                           29D01-2102-CT-000706                             #: 162/2/2021 8:56 AM
                                                                                                                                                                            Clerk
                                                        Hamilton Superior Court 1                                                                        Hamilton County, Indiana




     STATE OF INDIANA                    )              IN       THE HAMILTON SUPERIOR COURT #1
                                         )   SS
     COUNTY OF HAMlLTON                  )              CAUSE NO.

     CHRISTINA M. WHITE,                                )

                                                    )
            Plaintiff,                              )

                                                    )
            vs.                                     )

                                                    )
     WALMART, INC. and             )
     WAL-MART STORES EAST, LP d/b/a)
     WAL-MART SUPERCENTER,         )

                                                    )
            Defendants.                             )




                                                                   SUMMONS
      TO:     Walman,    Inc.
              CT Corporation   System
              334 N. Senate Avenue
              Indianapolis, Indiana 46204


            You   are hereby notiﬁed that     you have been sued by the person named                       as Plaintiff and in the                             Couﬂ
 indicated above.
            The nature 0f the   suit against      you       is   stated in the   Complaint Which     is   attached to this                  Summons.                    It

 also states relief sought or the   demand made                  against   you by the   Plaintiff.
         An answer or other appropriate response in writing to the Complaint must be ﬁled either by you or
 your Attorney  within twenty (20) days, commencing the date after you receive this Summons, (Or twenty-
 three (23) days if this Summons was received by mail), or a judgment by default may be rendered against
 you    for the relief demanded   by   Plaintiff.
               have a claim for relief against the Plaintiff arising from the same transaction 0r occurrence,
            If you
 you must assert it in your written answer.

 DATED:
               2/2/2021
                                                                                 CLERKhiamiIQn            C&Inty'kuperior Court
                                                                                                                                      m‘:
 Laurie D. Johnson, #23 620-29
 BOJE, BENNER, BECKER,             MARKOVICH & HIXSON, LLP                                                                      ‘1.   u     1   I   '
                                                                                                                                                        l l   .r
                                                                                                                                                                   h
 13 12 Maple Avenue                                                                                                  *1"              g_ﬁ.QH '                .3"       ’1'
                                                                                                                                  '
 Noblesville, 1N 46060                                                                                          ¢-    49                                           *
                                                                                                                                                                       “Gap!
                                                                                                                                                                        '
 (   317 ) 773-4400                                                                                             “I
                                                                                                                           .I
                                                                                                                                                                        Irate.
                                                                                                           s         H11

 The following manner of service 0f Summons

            Registered or Certiﬁed Mail
                                                                  is   hereby designated:                  =
                                                                                                           I-
                                                                                                           j
                                                                                                           "'
                                                                                                                     5
                                                                                                                      i
                                                                                                                      ‘I
                                                                                                                                SE1!-   '
                                                                                                                                                    “J
                                                                                                                                                    "                         1
                                                                                                                                                                              I-

                                                                                                                                                                              I

                                                                                                                                                                             .'
                                                                                                                                                                                   '2'.


                                                                                                                                                                                    w
                                                                                                                                                                                    F.
                                                                                                                                                                                   a'.‘



            Service 0n Individual at above address                                                   Serviﬁ byfublication
            Service on Agent: Hamilton C0. Sheriff’s Department
                                                                                                                               _:'

                                                                                                     Serviceﬁz Aoknowledgement‘ ¢-
                                                                                                                                                                                   3
                                                                                                                      liifli
                                                                                                                                      *H‘I'III

                                                                                                                                      {NH
                                                                                                                                                        WE
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 9 of 31 PageID #: 17



                                                   CLERK'S CERTIFICATE OF MAILING

         Ihereby certify that on the ______ day of                202—) I mailed a copy of this Summons
     and a copy ofthe Complaint t0 the Defendant by mail, requesting a return receipt at the address furnished
     by the   Plaintiff

     Dated:


                                                                       Clerk of the Hamilton County Court


                                           RETURN ON SERVICE OF SUMMONS BY MAIL

         I   hereby certify that the attached return receipt was received by                 me showing that the Summons                   and
     a copy of the Complaint mailed t0 Defendant,                                                     ,
                                                                                                          was accepted by the Defendant
     0n the               day 0f                           ,   202___

         I   hereby certify that the attached return receipt was received by                               me 0n   the               day of
     202_,      showing that the Summons and a copy of the Complaint was returned not accepted.


         I   hereby certify that the attached return receipt was received by                 me showing that the Summons                   and
     a copy 0fthe Complaint mailed t0 Defendant,                                                  ,
                                                                                                      was accepted by                (Age)
     on behalf of said Defendant on the                        day of                                 ,   202__


                                                                   Clerk 0f the Hamilton County Court


                                                          SERVICE ACKNOWLEDGED

        A copy 0f the within Summons and a copy 0f the Complaint attached thereto were received by me
 this

 ______ day of_________ 202___                 ,




                                                                  Signature 0f Defendant


                                                   RETURN ON SERVICE OF SUMMONS

        Ihereby      certify that   I   have served the within Summons:
        (1)    By    delivering a copy of the             Summons and            a copy of the Complaint to the Defendant,
 on the      ____     day 0f                        ,   202____                                                          .




        (2)   By    leaving a copy of the     Summons and          a copy of the Complaint at
 ,
     the dwelling place 0r usual place of abode 0f the Defendant,                                                    ,
                                                                                                                         with a person of
 suitable age        and discretion residing therein, namely                                              and by mailing a copy of the
Summons t0 the Defendant,                                          ,   by ﬁrst   class mail, to                                        ,


the last known address of the              Defendant.


                                                                  Sheriff of Hamilton County, Indiana



                                                                         By:
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 10 of 31 PageID
                            29D01-2102-CT-000706                             #: 2/2/2021
                                                                          Filed: 18      8:56 AM
                                                                                                                                  Clerk
                                                      Hamilton Superior Court 1                                Hamilton County, Indiana




  "STATE 0F INDIANA                                   )        1N THE HAMILTON SUPERIOR COURT #1
                                                      )   ss
      COUNTY OF HAMILTON                              )        CAUSE N0.
      CHRISTINA M. WHITE,

            Plaintiff,


            vs.


      WALMART, INC. and
      WAL-MART STORES EAST, LP d/b/a
      WAL-MART SUPERCENTER,

            Defendants.


                           APPEARANCE BY ATTORNEY IN CIVIL CASE
  Party Classification:                  Initiating


  1.    The undersigned attorney and           all   attorneys listed   on this form now appear   in this case for the
  following party member(s):            Christina         M. White

  2.  Applicable attorney information for service as required by Trial Rule
                                                                            5(B)(2) and for case
  information as required by Trial Rules 3.1 and 77(B) is as follows:


            Name:        Eric    J.   Banner                                      Attorney No.     14496-49
                         Laurie D. Johnson                                                         23620-29

            Address:     BOJE, BENNER, BECKER,                                    Phone:           (3 17) 773-4400
                         MARKOVICH & HIXSON, LLP                                  Fax:             (3 17) 776-6031
                         13 12 Maple Avenue
                         Noblesville, IN 46060


            Email:       ebenner@hamiltoncountvlawvers.com
                         1i0hnson@hamiltoncountvlawvers.com

 3.    There are other party members:            No

 4.    If ﬁrst initiating party ﬁling this case, the Clerk is requested
                                                                        t0 assign this case the following
 Case Type under Administrative Rule 8(b)(3):

 5.    Iwill accept service   by      FAX at the above noted number:              Yes

6.     This caseinvolves supportissues:              No
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 11 of 31 PageID #: 19




  7.       There are related cases:       N0


  8.       This form has been served 0n        all   other parties:    Yes
           Certiﬁcate 0f service   is   attached:




  9.       Additional information required by local rule:




                                                             Respectfully submitted,
                                                             BOJE, BENNER, BECKER,
                                                             MAngVICH & HIXSON, LLP
                                                             By:




                                                            Men
                                                             ‘




                                                                  111
                                                                   '
                                                                             #14496-49



                                                             Laurieb. J‘Bhnﬂl, #23620-29




 BOJE, BENNER, BECKER,
 MARKOVICH & HIXSON, LLP
  13 12Maple Avenue
 Noblesville, IN 46060
 (3   1   7)   773—4400
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 12 of 31 PageID #: 20
                            29D01 -2102 -CT-000706                      Filed: 2/2/2021                          8:56 AM
                                                                                                                    Clerk
                                           Hamilton Superior Court 1                             Hamilton County, Indiana




   STATE OF INDIANA                       )        IN THE HAMILTON SUPERIOR COURT #1
                                          )SS:
   COUNTY OF HAMILTON                     )        CAUSE NO.

   CHRISTINA M. WHITE,                             )
                                                   )
           Plaintiff,

                   VS.


   WALMART, INC. and
   WAL-MART STORES EAST, LP d/b/a
   WAL-MART SUPERCENTER,

          Defendants.

                                   COMPLAINT FOR DAMAGES

          COMES NOW, the Plaintiff, Christina M. White, by counsel, and files her Complaint for

   Damages against the Defendants, Walmart, Inc. and Wal-Mart Stores East, LP d/b/a Wal-Mart

   Supercenter, and alleges and states the following:

                                                 PARTIES

       1. Plaintiff, Christina M. White, is an individual who at all relevant times herein was a resident

   of Hamilton County, Indiana.

       2. Defendant Walmart, Inc. is a Foreign For-Profit Corporation doing business in the State of

   Indiana with its principal office located at 708 SW 8t" Street, Bentonville, AR 72716.

       3, Defendant Wal-Mart Stores East, LP is a Foreign Limited Partnership doing business in

   the State of Indiana with its principal office located at 708 SW 8t" Street, Bentonville, AR 72716.

                                    JURISDICTION AND VENUE

      4. This Court has jurisdiction over the parties and subject matter of this case pursuant to Ind.

   Rule of Trial Procedure 4.4. Venue is proper in Hamilton County, Indiana pursuant to Ind. Rule

   of Trial Rule of Trial Procedure 75(A)(2) and (5).
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 13 of 31 PageID #: 21




                                                  FACTS

       5, On or about July 17, 2019, Plaintiff Christina White (hereinafter referred to as "Plaintiff")

   was an invitee and patron at the Wal-Mart Supercenter located at 8300 East 96th Street, Fishers,

   Indiana 46037 in Hamilton County, Indiana (hereinafter referred to as "Wal-Mart Supercenter").

   On July 17, 2019, the Wal-Mart Supercenter was believed to be owned and operated by the

   Defendants, Walmart, Inc. and/or Wal-Mart Stores East, LP d/b/a Wal-Mart Supercenter

   (hereinafter referred to collectively as "Defendants").

       6. On or about July 17, 2019, Plaintiff was an invitee of the Wal-Mart Supercenter when she

   slipped and fell on standing water located on the floor next to and partially under a refrigerated

   case that was dripping water onto the floor. The refrigerated case was located in the bakery section

   of the Wal-Mart Supercenter. At the time of Plaintiff's fall, there were no warnings, signs, cones,

   or other markings indicating that the floor was wet.

      7. Plaintiff has suffered and continues to suffer from substantial injuries as a result of the fall.

       8. Defendants had a duty to use ordinary care and diligence to keep and maintain the premises

   in a condition that is reasonably safe for its intended uses and free from all defects and conditions

   which would render the premises unsafe for the Plaintiff and their invitees.

      9. Defendants had a duty to exercise reasonable care to protect Plaintiff and their invitees, by

   inspection and other affirmative acts, from the danger of a reasonably foreseeable injury occurring

   from a reasonably foreseeable use of the premises.

      10. Defendants had a duty to maintain the premises in a reasonably safe condition for the

  Plaintiff and their invitees and free from defects and conditions that might cause injury to Plaintiff

  or its invitees.




                                                     2
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 14 of 31 PageID #: 22




       11. Defendants had a duty to warn the Plaintiff and their invitees of any dangerous and unsafe

   conditions existing on the premises that might cause Plaintiff's injury,

       12. Defendants failed to meet their duties owed to the Plaintiff.

       13. That Defendants, by failing to meet their duties owed to Plaintiff, were negligent in failing

   to keep the premises safe for the Plaintiff and their invitees. This negligence was the direct and

   proximate cause of the Plaintiff's fall, as well as the injuries and damages sustained by the Plaintiff,

       14. As a result of the Defendants' negligence, Plaintiff has suffered physical injuries which

   have resulted in past, present, and future medical expenses, pain and suffering, lost wages and loss

   of enjoyment of life,

        WHEREFORE, Plaintiff, Christina M. White, prays that the Court enter judgment against the

   Defendants, Walmart, Inc. and Wal-Mart Stores East, LP d/b/a Wal-Mart Supercenter, in an

   amount sufficient to compensate her for her injuries and damages, costs of this action, and for all

   other just and proper relief.




                                                  Laurie D. Johnson, 23620-29
                                                  Attorne for the Plaintiff, Christina M. White



                                                  Eric J. Benner, #14496-49
                                                  Attorney for the Plaintiff, Christina M. White


  BOJE, BENNER, BECKER, MARKOVICH & HIXSON, LLP
  1312 Maple Avenue
  Noblesville, Indiana 46060
  Phone: (317) 773-4400
  Fax: (317) 776-6031
  E-mail: ljohnson@hamiltoncountylawyers.com
          ebenner@hamiltoncountylawyers ,corn



                                                     3
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 15 of 31 PageID  #:2/10/2021
                                                                         Filed: 23       2:30 PM
                                                                                                                                         Clerk
                                                                                                                      Hamilton County, Indiana




  STATE OF INDIANA                       )          IN   THE HAMILTON SUPERIOR COURT #1
                                         )   ss
  COUNTY OF HAMILTON                     )          CAUSE NO.        29D01-2102-CT—000706

  CHRISTINA M. WHITE,                               )

                                                    )
          Plaintiff,                                )

                                                    )
          vs.                                       )

                                                    )
  WALMART, INC. and             )
  WAL-MART STORES EAST, LP d/b/a)
  WAL-MART SUPERCENTER,         )

                                                    )
          Defendants.                               )




                                                  AFFIDAVIT OF SERVICE

          Comes now      Plaintiff,     by counsel, Laurie D. Johnson, being ﬁrst duly sworn, and                   states the


  following:


          1.    That on Febluary   2,   2021, counsel for Christina M. White, mailed to Wal-mal't,          Inc.,   a copy of


  the Complaint, Appearance and          Summons        dated February   2,   2021, by Certiﬁed Mail bearing a tracking

  number of 7018 0360 0002 1289 5934               to   CT   Corporation System, 334 N. Senate Avenue, Indianapolis,


 Indiana 46204.


         2.     That said Certiﬁed Mail was signed and claimed by Defendant, Wal-mart,              Inc.,   on February    4,


 2021, as evidenced by Exhibit “A”.


         FURTHER AFFIANT SAYETH NOT.


                                                              Respectfully submitted,
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 16 of 31 PageID #: 24



                                      CERTIFICATE OF SERVICE

           The undersigned hereby certiﬁes that, pursuant to Rule 86(G) of the Indiana Rules 0f Trial
  Procedure, a copy 0f the foregoing Afﬁdavit of Service has been served Via United States First Class Mail
  this 10th day of February, 2021 t0:


   Wal-mart Superstores East, LP                        Walmart,    Inc.
   d/b/a Wal-mart Supercenter                           CT Corporation   System
   CT Corporation   System                              334 N. Senate Avenue
   334 N. Senate Avenue                                 Indianapolis, Indiana 46204
                      46204
   Indianapolis, Indiana                                        ‘



                                                                I




                                                  Laurie D. Johnson



  BOJE, BENNER, BECKER,
  MARKOVICH & HIXSON
  13 12   Maple Avenue
 Noblesville, Indiana    46060
 (317) 773—4400
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 17 of 31 PageID #: 25




                                                                                                                                                           COMPLETE           TH. SS ECTiON     ON DELIVERY
              SENDER: COMPLETE                                       THIS SECTION                                   ﬂ


              I Complete itemsﬂ, 2, and 3.                                                                                                                                                                                                     l




                                                                                                                                                                                                                          U Agent
              I Print your name and address on the reverse
                so that we can return the card to you.
                                                                                                                                                                          r

                                                                                                                                                                              W                                           U Addressee
                                                                                                                                                                                                                       Da ngPelivery
                                                                                                                                                                                                                                               E


                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                               t




                                                                                                                                                           B. Received by (Printed Name)                          C.                           i


              I Attach this card to the back of themailpiece,                                                                                                                                                 I




                                                                                                                                                                                                                                               i




                 or on the front                        if   space permits.                                                                                                                                                                    3




              1. Article               Addregsgd         to:                                                                                               D.   ls   delivery address different from item         J?      D Yes                l




              W'aLmalﬂnc.                                                                                      ,A                                               If   YES, enter delivery address below.                   D No
              CT Comoration                                  System
                                                                              '
                                                                                  1:
                                                                                                              1,4




              334N. Senate Avenue                                                                                             j




              Ihdianapolis, Indiana                                   46204
                                                                                  A                  .,       5
                                                                                                              n

                               “                                      ”                                                                 ‘
                                                                                                                                                                                      "
                                                                                                                                                                                                        upriomyMauapress®
                                                             ‘
                           ’

                                                                                                                                                     3      SewiceType
                                       ‘

                                                                                                                                                J-




                                                                                                                                                     [:1Adult SignatUre                                 El Registered MailTM

                  ll               I   H      ll    I I  H       I        I                I   7;
                                                                                                     ~



                                                                                                         ll              i                           El Adult Signature Restricted Delivery             [j   Re'l'   istgrad Mail Restricted
                                                                                                                                                                                                                  [very
                                                                                                                                                     UGertified Mai|®           ,




                               9590 9402 4791 8344 7495 49                                                                                           D  Certified Mall Restricted Delivery              D Return Receipt for                   g




                                                                                                                                                     E] Collect    on    Delivery                            gercﬂandiée
                                                                                                                                                                                                        D 9113 U76 0" "ma 1°“TM
                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                    t
                       -

                                                                     fromserwce
                                                                                       -
                                                                                                                                                     D              Delive W Restricted Delive
                                                                                                                                                           Collect on                            ’3’
                                                                                                                                                                                                                               f

              2. Article                   Number      (Transfer                                    label)
                                                                                                                                                     U Maured Ma“                                       D Signature Conﬁrmation                t




                                                                                                                                                     U Ensure$d531ggll Restricted Delivery                   ResmCted DEHVGW
                7 U 1. 5                     ﬂ3Eﬂ                DDﬂ a            lE 3q                                 5a3       Ll.       I



                                                                                                                                            i              over                                                                                g




                                                                                                                                                                                                       Domestic Return Receipt
                                                                                                                                                                                                                                               a




              PS Form 381 1                        ,   July 2015       ESN        7530-02-000-9053                                                                                               j
                                                                                                                                                                                                                                               y




                                                                                                                                                                                           .f




                                                                                                                                                                                     fry
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 18 of 31 PageID  #:2/10/2021
                                                                         Filed: 26       2:30 PM
                                                                                                                                           Clerk
                                                                                                                        Hamilton County, Indiana




  STATE OF INDIANA                              )          IN   THE HAMILTON SUPERIOR COURT #1
                                                )   SS
  COUNTY OF HAMILTON                            )          CAUSE NO.       29DOl-2102-CT—000706

  CHRISTINA M. WHITE,                                      )

                                                           )
               Plaintiff,                                  )

                                                           )

               vs.                                         )

                                                           )

  WALMART, INC. and             )
  WAL—MART STORES EAST, LP d/b/a)
  WAL-MART SUPERCENTER,         )

                                                          )
            Defendants.                                   )




                                                         AFFIDAVIT OF SERVICE

            Comes now         Plaintiff,    by counsel, Laurie D. Johnson, being ﬁrst duly sworn, and                 states the


  following:


               1.    That on February      2,   2021, counsel for Christina       M. White, mailed   to   Wal—mart Superstores

  East,   LP    d/b/a Wal—malt Supercenter, a             copy of the Complaint, Appearance and Summons dated February

  2,   2021, by Certiﬁed Mail bearing a tracking number of 7018 0360 0002 1289 5941 to                         CT   Corporation


  System, 334 N. Senate Avenue, Indianapolis, Indiana 46204.


            2.       That said Certiﬁed Mail was signed and claimed by Defendant, Wal-malt Superstores East,                 LP

  d/b/a   Wal—mart Supercenter, on February                4,   2021, as evidenced by Exhibit “A”.


            FURTHER AFFIANT SAYETH NOT.


                                                                    Respectfully submitted,
                                                                    BOJE, BENNER,      BECKER




                                                                    Laurie D. Johnson,
                                                                    Attorney for Plaintiff
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 19 of 31 PageID #: 27




                                      CERTIFICATE OF SERVICE

           The undersigned hereby certiﬁes that, pursuant t0 Rule 86(G) of the Indiana Rules of Trial
  Procedure, a copy of the foregoing Afﬁdavit 0f Service has been served Via United States First Class Mail
  this 10th day 0f February, 2021 to:


   Wal-mart Superstores East, LP                            Walmart,   Inc.
   d/b/a Wal-mart Supercenter                               CT Corporation   System
   CT Corporation     System                                334 N. Senate Avenue
   334 N. Senate Avenue                                     Indianapolis, Indiana 46204
                       46204
   Indianapolis, Indiana




                                                                              '


                                                  Luaurie   D. Johnson



  BOJE, BENNER, BECKER,
  MARKOVICH & HIXSON
  13 12    Maple Avenue
 Noblesville, Indiana     46060
  (3 17)   773-4400
       Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 20 of 31 PageID #: 28




                     ‘5':-




                                     I




                                         ‘SENDER: COMPLETE THIS SECTION
                                          i Complete items 1. 2. and 3.
                                          I Print your name and address on the reverse                                                                                                          D Agent
                                            so that we can return the card to you.                                                                                                              D Addressee                 1‘:




                                          I Attach this card to the back of the mailpiece,
                                                                                                                                                        ﬂ
                                                                                                                                                                                       ~'                                       :3



1g»:
                                                                                                                                                                                   F
                                                                                                                                                                                            ’



                                                                                                                                                                                                {$9 Delivery
                                              or on the front      if   space permits.                            ‘




                             ﬂ           1.   Article   Addressed   to:                                                   D.   ls   delivery        gags different?
                                         Wal—mart"'Sllpel'st0res East,               LP                                        If   YES   e:         elively   addressbalow

                                     ‘d/‘b/a     Wa‘l—mart Sﬁpercenter
                                     ,CT Corporation System
                                     334 N Ss'nate Avenue
                                     Indianapehs Indiana 46204
                                                                                                                      '

                                                                                                                                                                    ‘3‘
                                                                                                             3.           Service Type                                    UPriorityMailExpress®
                                                                                                                                                                                                                  ‘




                                                                                                             D Adult Signature                                            D Registered Mall?“
                                               illrllllll III!
                                                               Illlll lllllllll ll! lllll   |   llllll Ill   D Adult Signature Hestrlc'ted Delivery                       D Re istered MailRestr‘             t       d-
                                                                                                             DCertiﬂed Mai|®                                                     Del very          -
                                                                                                                                                                                                          I


                                                                                                                                                                                                                      __,



                                                 9590 9402 4791 8344 7495 32                                 U Certiﬁed Mall Restricted Delivery                          El Return Receipt for
                                                                                                             El Collect       on Delivery                                        Merchandise
                                         2. Article     Number   (ﬁ’ansfer from service label)               r3       Collect on Delivery           Resmmd
                                                                                                                                                     Delivery             El Signature Confirmation?”
                                                                                                             D        Insured Mail                                        D Signature Confirmation                          i


                                                                                                                                                                                                                            g




                                          7015 naaq nnna 125a saum                                           D        Insured Mail Restricted Delivery
                                                                                                                      (over$500
                                                                                                                              O)
                                                                                                                                                                                 Restricted Delivery                        g




                                 g
                                         PS Form 381 1,          July 2015    PSN 7530-02-000-9053                                                                    Domestic Return Receipt
                                                                                                                                                                                                                            4




                                                                                                                                                                          1:5:


                                                                                                                                                                           ‘




                                                                                                                                               4%
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 21 of 31 PageID  #:2/11/2021
                                                                         Filed: 29       2:11 PM
                                                                                                                Clerk
                                                                                             Hamilton County, Indiana




  STATE OF INDIANA                      )      IN THE HAMILTON SUPERIOR COURT 1
                                        )      CAUSE NO. 29D01-2102-CT-000706
  COUNTY OF HAMILTON                    )


   CHRISTINA M. WHITE,                              )
                                                    )
                                 Plaintiff,         )
                                                    )
                 v.                                 )
                                                    )
   WALMART, INC., and WAL-MART                      )
   STORES EAST, LP d/b/a WAL-MART                   )
   SUPERCENTER                                      )
                           Defendants.              )


                       APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

     1. The party on whose behalf this form is being filed is:
        Initiating ____       Responding X            Intervening ____ ; and

         the undersigned attorney and all attorneys listed on this form now appear in this case for
         the following parties:

        WAL-MART INC., and WAL-MART STORES EAST, LP d/b/a WAL-MART
                               SUPERCENTER

  (List on a continuation page additional parties this attorney represents in this case.)

     2. Attorney information for service as required by Trial Rule 5(B)(2)

          Name:        Katherine S. Strawbridge            Atty Number: 30123-49
          Address:     LEWIS WAGNER, LLP, 501 Indiana Avenue, Suite 200, Indianapolis,
                       IN 46202
          Phone:       317-237-0500
          FAX:         317-630-2790
          Email Address: kstrawbridge@lewiswagner.com
          Name:        Aleksandar Djuricic                 Atty Number: 36136-29
          Address:     LEWIS WAGNER, LLP, 501 Indiana Avenue, Suite 200, Indianapolis,
                       IN 46202
          Phone:       317-237-0500
          FAX:         317-630-2790
          Email Address: adjuricic@lewiswagner.com
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 22 of 31 PageID #: 30




        IMPORTANT: Each attorney specified on this appearance:

        (a)      certifies that the contact information listed for him/her on the Indiana Supreme
                 Court Roll of Attorneys is current and accurate as of the date of this
                 Appearance;

        (b)      acknowledges that all orders, opinions, and notices from the court in this
                 matter that are served under Trial Rule 86(G) will be sent to the attorney at
                 the email address(es) specified by the attorney on the Roll of Attorneys
                 regardless of the contact information listed above for the attorney; and

        (c)     understands that he/she is solely responsible for keeping his/her Roll of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.

     3. This is a SC case type as defined in administrative Rule 8(B)(3).

     4. This case involves child support issues. Yes ____ No X (If yes, supply social security
        numbers for all family members on a separately attached document filed as confidential
        information on light green paper. Use Form TCM-TR3.1-4.)

     5. This case involves a protection from abuse order, a workplace violence restraining order,
        or a no – contact order. Yes ____ No X (If Yes, the initiating party must provide an
        address for the purpose of legal service but that address should not be one that exposes
        the whereabouts of a petitioner.) The party shall use the following address for purposes
        of legal service:

        ________         Attorney’s address

        ________         The Attorney General Confidentiality program address
                         (contact the Attorney General at 1-800-321-1907 or e-mail address is
                         confidential@atg.in.gov).

        ________         Another address (provide)
                         __________________________________________________________

     This case involves a petition for involuntary commitment. Yes ____ No X

     6. If Yes above, provide the following regarding the individual subject to the petition for
        involuntary commitment:




                                                  2
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 23 of 31 PageID #: 31




          a. Name of the individual subject to the petition for involuntary commitment if it is
             not already provided in #1 above:
             ____________________________________________

          b. State of Residence of person subject to petition: _______________

          c. At least one of the following pieces of identifying information:

             (i) Date of Birth ___________

             (ii) Driver’s License Number ______________________

                  State where issued _____________ Expiration date __________

             (iii) State ID number ____________________________

                  State where issued _____________ Expiration date ___________

             (iv) FBI number __________________________

             (v) Indiana Department of Corrections Number _______________________

         (vi) Social Security Number is available and is being provided in an attached
              confidential document Yes ____ No ____

     7. There are related cases: Yes ____ No X (If yes, list on continuation page.)

     8. Additional information required by local rule:
        _____________________________________________________________________

     9. There are other party members: Yes ____ No X (If yes, list on continuation page.)

     10. This form has been served on all other parties and Certificate of Service is attached:

        Yes X No___




                                                  3
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 24 of 31 PageID #: 32




                                                 Respectfully submitted:

                                                 LEWIS WAGNER, LLP

                                         By:     /s/ Katherine S. Strawbridge
                                                 Katherine S. Strawbridge (30123-49)
                                                 501 Indiana Avenue, Suite 200
                                                 Indianapolis, IN 46202
                                                 (317) 237-0500
                                                 kstrawbridge@lewiswagner.com
                                                 adjuricic@lewiswagner.com
                                                 Counsel for Walmart, Inc. and Wal-Mart Stores
                                                 East, LP d/b/a Wal-Mart Supercenter



                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2021, a copy of the foregoing was served on the

  following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-

  paid delivery for those parties not yet registered:

         Laurie D. Johnson
         Eric J. Benner
         Attorney for Plaintiff Christina M. White
         BOJE, BENNER, BECKER, MARKOVICH, HIXSON, LLP
         1312 Maple Avenue
         Noblesville, IN 46060
         ljohnson@hamiltoncountylawyers.com
         ebenner@hamiltoncountylawyers.com

                                                 /s/ Katherine S. Strawbridge
                                                 KATHERINE S. STRAWBRIDGE


  LEWIS WAGNER, LLP
  501 Indiana Avenue, Suite 200
  Indianapolis, IN 46204
  (317) 237-0500
  kstrawbridge@lewiswagner.com
  adjuricic@lewiswagner.com




                                                    4
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 25 of 31 PageID  #:2/11/2021
                                                                         Filed: 33       2:11 PM
                                                                                                               Clerk
                                                                                            Hamilton County, Indiana




  STATE OF INDIANA   )                         IN THE HAMILTON SUPERIOR COURT 1
                     ) SS:
  COUNTY OF HAMILTON )                         CAUSE NO. 29D01-2102-CT-000706


   CHRISTINA M. WHITE,                              )
                                                    )
                                 Plaintiff,         )
                                                    )
                  v.                                )
                                                    )
   WALMART, INC., and WAL-MART                      )
   STORES EAST, LP d/b/a WAL-MART                   )
   SUPERCENTER                                      )
                           Defendants.              )


                       DEFENDANTS’ MOTION FOR ENLARGEMENT OF
                          TIME TO FILE RESPONSIVE PLEADING

         Defendants, WALMART, INC. and WAL-MART STORES EAST, LP d/b/a Wal-Mart

  Supercenter, by counsel, move the Court for an enlargement of time of thirty (30) days in which

  to answer or otherwise respond to Plaintiff’s Complaint for Damages, up to and including March

  31, 2021 and in support thereof would show the Court as follows:

         1.       That a responsive pleading is due on or about March 1, 2021 and said time has not

  expired.

         2.      No prior enlargements of time have been requested.

         3.      Undersigned counsel has only recently been retained and said additional time is

  necessary to enable counsel to confer with their clients to review the facts and prepare an

  appropriate response.

         WHEREFORE, Defendants, WALMART, INC. and WAL-MART STORES EAST, LP

  d/b/a Wal-Mart Supercenter, by counsel, pray for an additional thirty (30) days in which to answer
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 26 of 31 PageID #: 34




  or otherwise respond to Plaintiff’s Complaint for Damages, through and including March 31, 2021,

  and for all other just and proper relief in the premises.

                                                 Respectfully submitted:

                                                 LEWIS WAGNER, LLP

                                         By:     /s/ Katherine S. Strawbridge
                                                 Katherine S. Strawbridge (30123-49)
                                                 Aleksandar Djuricic (36136-29)
                                                 501 Indiana Avenue, Suite 200
                                                 Indianapolis, IN 46202
                                                 kstrawbridge@lewiswagner.com
                                                 adjuricic@lewiswagner.com
                                                 (317) 237-0500
                                                 Counsel for Walmart, Inc., and Wal-Mart Stores
                                                 East, LP d/b/a Wal-Mart Supercenter


                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2021, a copy of the foregoing was served on the

  following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-

  paid delivery for those parties not yet registered:

         Laurie D. Johnson
         Eric J. Benner
         BOJE, BENNER, BECKER, MARKOVICH, HIXSON, LLP
         1312 Maple Avenue
         Noblesville, IN 46060
         ljohnson@hamiltoncountylawyers.com
         ebenner@hamiltoncountylawyers.com

                                                 /s/ Katherine S. Strawbridge
                                                 KATHERINE S. STRAWBRIDGE


  LEWIS WAGNER, LLP
  501 Indiana Avenue, Suite 200
  Indianapolis, IN 46204
  (317) 237-0500
  kstrawbridge@lewiswagner.com
  adjuricic@lewiswagner.com


                                                    2
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 27 of 31 PageID  #:2/11/2021
                                                                         Filed: 35       2:11 PM
                                                                                                             Clerk
                                                                                          Hamilton County, Indiana




  STATE OF INDIANA                     )      IN THE HAMILTON SUPERIOR COURT 1
                                       )      CAUSE NO. 29D01-2102-CT-000706
  COUNTY OF HAMILTON                   )


   CHRISTINA M. WHITE,                            )
                                                  )
                                Plaintiff,        )
                                                  )
                 v.                               )
                                                  )
   WALMART, INC., and WAL-MART                    )
   STORES EAST, LP d/b/a WAL-MART                 )
   SUPERCENTER                                    )
                           Defendants.            )


                                           JURY DEMAND

         Defendants, WALMART, INC. and WAL-MART STORES EAST, LP d/b/a WAL-MART

  SUPERCENTER, by counsel, respectfully request that this cause of action be tried by a jury.

                                              Respectfully submitted:

                                              LEWIS WAGNER, LLP

                                       By:    /s/ Katherine S. Strawbridge
                                              Katherine S. Strawbridge (30123-49)
                                              Aleksandar Djuricic (36136-29)
                                              501 Indiana Avenue, Suite 200
                                              Indianapolis, IN 46202
                                              (317) 237-0500
                                              kstrawbridge@lewiswagner.com
                                              adjuricic@lewiswagner.com
                                              Counsel for Walmart, Inc., and Wal-Mart Stores
                                              East, LP d/b/a Wal-Mart Supercenter
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 28 of 31 PageID #: 36




                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2021, a copy of the foregoing was served on the

  following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-

  paid delivery for those parties not yet registered:

         Laurie D. Johnson
         Eric J. Benner
         Attorney for Plaintiff Christina M. White
         BOJE, BENNER, BECKER, MARKOVICH, HIXSON, LLP
         1312 Maple Avenue
         Noblesville, IN 46060
         ljohnson@hamiltoncountylawyers.com
         ebenner@hamiltoncountylawyers.com

                                                 /s/ Katherine S. Strawbridge
                                                 KATHERINE S. STRAWBRIDGE


  LEWIS WAGNER, LLP
  501 Indiana Avenue, Suite 200
  Indianapolis, IN 46204
  (317) 237-0500
  kstrawbridge@lewiswagner.com
  adjuricic@lewiswagner.com




                                                    2
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 29 of 31 PageID #: 37




  STATE OF INDIANA                   )                  IN   THE HAMILTON SUPERIOR COURT                     1


                                     )    SS:
  COUNTY OF HAMILTON                 )                  CAUSE NO.          29D01-2102-CT-000706



   CHRISTINA M. WHITE,                                        )
                                                                                          FILED
                                                              )
                                                                                        February 12, 2021
                                         Plaintiff,           )                     CLERK OF THE HAMILTON
                                                              )
                                                                                       CIRCUIT COURT
                     V.                                       )

                                                              )

   WALMART, INC., and WAL-MART
   STORES EAST, LP d/b/a WAL-MART                             3

   SUPERCENTER                                                )

                                         Defendants.          )




                                                       M1
           Defendants,    WALMART, INC. and WAL-MART STORES EAST, LP d/b/a WAL-MART

  SUPERCENTER, by             counsel, ﬁle herein their       Motion       for   Enlargement of Time in which      t0


  respond t0   Plaintiff” s   Complaint for Damages.

           And the   Court being duly advised,        now   grants said Motion.


           IT IS    THEREFORE ORDERED, ADJUDGED AND DECREED                                        that   Defendants,


  WALMART,         INC. and    WAL-MART STORES EAST, LP d/b/a WAL-MART SUPERCENTER,

  are granted a period 0f time through          and including March    3   1,   2021 in which t0 answer or otherwise

  respond t0   Plaintiff” s   Complaint for Damages.




  Dated:   February 12, 2021
                                                        JUDGE, HAMILTON                COUNTY SUPERIOR
                                                        COURT     1
     Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 30 of 31 PageID #: 38



cb
       Distribution        t0:



       Katherine      S.   Strawbridge
       Aleksandar Djuricic
       LEWIS WAGNER, LLP
       501 Indiana Avenue, Suite 200
                  IN 46204
       Indianapolis,
       kstrawbridge@lewiswagnercom
       adiuricic@lewiswagner.com


       Laurie D. Johnson
       Eric   J.   Benner
       BOJE, BENNER, BECKER,             MARKOVICH, HIXSON, LLP
       13 12 Maple Avenue
       Noblesville, IN 46060
       1iohnson@hamiltoncountvlawvers.com
       ebenner@hamiltoncountvlawvers.com
Case 1:21-cv-00525-TWP-DLP Document 1-2 Filed 03/05/21 Page 31 of 31 PageID
                                                                      FILED #: 39
                                                                                                           March 2, 2021
                                                                                                       CLERK OF THE HAMILTON
                                                                                                          CIRCUIT COURT




     STATE 0F INDIANA                )          IN   THE HAMILTON SUPERIOR COURT N0.                                       1


                                     )   ss:
     COUNTY 0F HAMILTON              )          CAUSE N0.                    29D01—2102—CT-000706

     CHRISTINA M. WHITE,
                      Plaintiff,



             V.

                                                              VVVVVVVVV




     WALMART, INC,       WAL-MART
                            and
     STORES EAST, LP d/b/a WAL-MART
     SUPERCENTER,
                      Defendants.



                            JUDGE’S ENTRY OF FEBRUARY                                 12,   2021



             Defendants” request for Jury      trial is   hereby granted. Court              now sets this      matter for


     a telephonic pre-trial conference for the            6               day 0f      July                 ,
                                                                                                               2021   at



        8:45      a   1n. Parties are directed t0 call into                the conference line at (3 17)       776-9656

     and use code
                       59952


             SO ORDERED.



                                                                                              MM
                                                              MICHAEL    A. CASATI, Judge
                                                              Hamilton Superior Court N0. 1

     DISTRIBUTION:
     See   CCS
